Citation Nr: 0920348	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  95-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1959 to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2001 and February 2008, the Board remanded for further 
development.  


FINDING OF FACT

Degenerative disc disease of the lumbar spine had its onset 
during active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that he has had back problems since he 
was a child, and sprained or strained his back during active 
duty.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel, however, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are negative for any complaints of, 
treatment for, or findings of a lumbar spine disability.  The 
June 1959 enlistment examination simply showed a large burn 
scar at the center of the Veteran's low back.  No lumbar 
spine pathology was shown at that evaluation.  The Veteran 
is, therefore, entitled to the presumption of soundness at 
entry into active service.

The claims folder contains multiple medical opinions 
describing the Veteran's lumbar stenosis as congenital in 
nature.  See February 1997 VA and private treating 
physicians' statement, February 2002 private MRI report, 
March 1999 private medical statement, and December 2008 
Veteran's Health Administration (VHA) opinion.  Congenital 
defects are not diseases or injuries within the meaning of 
applicable law.  38 C.F.R. § 3.303(c).  There is a lack of 
entitlement under the law to service connection for a 
congenital deformity, unless the evidence shows that it was 
subject to a superimposed disease or injury during military 
service that resulted in increased disability.  VAOPGCPREC 
82-90, 56 Fed. Reg. 45711 (1990).

The Board will focus on the evidence that relates to whether 
the Veteran has an acquired lumbar spine disability that is 
related to his period of active service.  The earliest 
competent evidence of an acquired low back disability is 
dated in May 1989.  Post-service magnetic resonance imaging 
(MRI) completed on the Veteran's lumbar spine at that time 
showed slightly degenerated bulging, probably herniated L4-L5 
disc centrally and towards the right, and diffuse facet joint 
disease.   

After discharge from active military duty, the Veteran was 
involved in several motor vehicle accidents.  In particular, 
he reported sustaining injuries in automobile accidents in 
1964, 1982 (in which he specifically sustained a back 
injury), June 1988 (in which he was rendered unconscious), 
June 1989, and September 1997.  In addition, when trying to 
exit a van in an electric motor scooter in January 1997, he 
went in reverse, hit his head on the top of the van, and 
developed pain in his shoulders and back.  

In February 2003, VA afforded the Veteran a VA examination of 
his spine for which the claims files was reviewed in 
conjunction with evaluation of the Veteran.  The examiner 
concluded that "[i]t is more likely than not the lumbar 
stenosis is the symptom that [the Veteran] was suffering from 
while in the service."  The examiner expressed his opinion 
that the Veteran's preservice burn to his low back area "had 
very minimal residual symptoms . . . [and that the preservice 
burns were] not causative for his major symptomatology in 
regards to the lower back."

VA afforded the Veteran another examination in April 2008 for 
which the claims folder was reviewed in conjunction with 
examination of the Veteran.  The examiner noted a diagnosis 
of a lumbar strain with history of lumbar stenosis and 
congential narrow canal lumbar spine with range of motion 
abnormality, moderate to severely active at the time of 
examination with bilateral radiculopathy of the lower 
extremities.  It was opined that the Veteran's current low 
back disability was at least likely than not congenital in 
nature and at least likely than not caused by or a result of 
his miliary service.  He further added that subsequent 
injuries to the Veteran's low back exacerbated his low back 
disability.  He also indicated that the Veteran did not have 
low back pain prior to service and developed low back pain 
while in service in 1960, which is directly contradicted by 
the 1999 hearing transcript.  

Due to ambiguity of the April 2008 examination report, a VHA 
opinion was requested.  The December 2008 VHA report notes 
that the examiner was unable to ascertain the Veteran's 
current level of back disability.  However, he determined 
that if the Veteran's claim of falling from a vehicle while 
on active duty in 1960 could be verified, there was a 50 
percent probability or greater that his subsequent and 
current back symptoms were at least related in some degree to 
the in-service injury.  The examiner noted that congenital 
stenosis would have been a pre-existing disability with 
subsequent development of degenerative changes caused in some 
part, but not all, by the fall.  He found that the cumulative 
effect of the pre-existing congenital narrowing with 
additional narrowing caused by the degenerative changes would 
to a degree of medical certainty cause persistent back pain 
and related disability.  He also noted that there was no 
documentation of back pain in the service treatment records 
and for 27 years following service discharge, which would not 
preclude the possibility that a fall during active duty was 
at least in part the cause of the subsequently degenerative 
changes and associated disability.  Post-service injuries 
would be expected to exacerbate any pre-existing degenerative 
disability of the bony elements of the spine.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit held 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  Id. at 
1336.  Instead, as a finder of fact, the Board must determine 
whether the lay testimony is credible, and in doing so may 
consider the absence of contemporaneous evidence.  Thus, the 
Board must assess the competence and credibility of the 
Veteran and his fellow service member to report his accident 
and subsequent symptoms in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006); see also 
38 C.F.R. § 3.159(a)(2).  As a finder of fact, the Board 
concludes that the Veteran and his fellow service member are 
competent and credible to report that he fell in service and 
developed back symptoms which increased in severity in 
service.  

Based on the above evidence, the Board finds that the spinal 
stenosis is a congenital defect and not a disability for VA 
compensation purposes.  However, resolving all doubt in the 
Veteran's favor, degenerative disc disease of the lumbar 
spine is related to his period of active duty and service 
connection is warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


